Citation Nr: 1545051	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hyperlipidemia.

3. Entitlement to service connection for bilateral foot disability.

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to service connection for right ear hearing loss.

6. Entitlement to service connection for left ankle disability.

7. Entitlement to service connection for bilateral hand disability, to include as due to exposure to herbicides.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.

9. Entitlement to service connection for asthma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2015, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is associated with the electronic file.  In July 2015, the Veteran's representative also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

VA previously characterized one of the issues on appeal as entitlement to service connection for bilateral hearing loss and another issue as entitlement to service connection for left foot arch disability.  Here, the Board has re-characterized the matters to better reflect the evidence and lay testimony.  

The issues of entitlement to service connection for left ear hearing loss, right ear hearing loss, left ankle disability, bilateral hand disability, GERD, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. At the June 2015 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for PTSD.

2. At the June 2015 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for hyperlipidemia.

3. The competent, probative evidence does not demonstrate that the Veteran has a current bilateral foot disability related to active duty.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for the withdrawal of the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes the Veteran's service treatment records, identified private treatment records, VA treatment records, and lay evidence.  

The Board notes that the Veteran was not provided a VA examination in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, although the clinical evidence indicates the Veteran complained of bilateral foot pain and tendonitis during the pendency of the appeal, VA and private treatment records do not reflect a diagnosis of tendonitis or any other bilateral foot disability.  Additionally, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a foot disability during active duty or for many years after the Veteran's separation from service.  Further, there is no competent, probative evidence suggesting a relationship between a bilateral foot disability and active duty.  As a result, the Board finds the evidence does not demonstrate that a bilateral foot disability may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted in connection with these claims.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning his symptoms of and treatment for his bilateral foot pain.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his August 2012 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to service connection for PTSD and hyperlipidemia.  However, at the June 2015 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to those issues.  Thus, the Board finds these issues are no longer for appellate consideration.  

Bilateral Foot Disability

The Veteran asserts that he has a bilateral foot disability related to active duty.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

First, neither VA treatment records nor private treatment records demonstrate a clear diagnosis of a bilateral foot disability during the pendency of the appeal.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although a May 2011 VA treatment record indicates the Veteran reported bilateral foot pain, none of the records reflect a clear diagnosis for a disability.  In this respect, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board is cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in July 2010.  A September 2007 private treatment record demonstrates an assessment of bilateral foot pain, and a June 2009 VA treatment record shows the Veteran reported bilateral foot tendonitis and joint pain.  Again, the Board finds it significant that none of the treatment records reflect a clear diagnosis of a foot disability.  As such, the Board finds the evidence does not demonstrate a diagnosis of a bilateral foot disability for service connection purposes.

The Board acknowledges the Veteran's assertions that he suffers from bilateral foot pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a foot disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose such a disability, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to both VA physicians and private physicians; however, after considering the Veteran's statements and performing physical examinations, the physicians did not provide a clear diagnosis of a current disability for which service connection may be granted.  

Additionally, the Board finds there is no competent, probative evidence suggesting a relationship between a current bilateral foot disability and active duty.  In this case, the only opinion relating a bilateral foot disability to active duty is the Veteran's own statements.  Again, the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of a bilateral foot disability not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a foot disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Furthermore, the Board finds it significant that the Veteran does not assert that his foot pain began during service.  Rather, he testified that his feet initially began hurting in 1972 when he acquired his first job after service.  Conversely, a September 2003 private treatment record shows the Veteran reported that his tendonitis of the feet began that year.  In addition, treatment records and the Veteran's lay testimony indicate a relationship between the Veteran's foot pain and his post-service employment duties, which involved a lot of standing and walking.  Therefore, the Board finds the Veteran's lay statements do not have significant probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral foot disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

The appeal for entitlement to service connection for hyperlipidemia is dismissed.

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

Left Ear Hearing Loss

A February 1968 induction examination report shows a notation of defective hearing in the left ear and indicates that some degree of left ear hearing loss pre-existed service, as the threshold for normal hearing for VA purposes is from zero to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the appropriate question at issue is whether any pre-existing left ear hearing loss was aggravated by the Veteran's military noise exposure.  As the October 2010 VA examiner based the nexus opinion on a finding that hearing was essentially within normal limits at induction, the Board finds the opinion inadequate for determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand is warranted for an additional opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. 79.

Right Ear Hearing Loss

The October 2010 VA examiner opined that it was less likely that the Veteran's hearing loss was related to in-service noise exposure given the lack of hearing loss at separation and the Veteran's history of noise exposure as a civilian.  Upon review, the Board finds the VA examiner's opinion inadequate for purposes of determining service connection.  First, the VA examiner based the opinion, at least in part, on the lack of evidence of hearing loss during active duty.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, the Veteran testified at the Board hearing that he had worn hearing protection during his post-service employment in a factory.  As a result, the Board finds remand is warranted for an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Additionally, the Veteran testified that physicians diagnosed hearing loss during a 1972 examination for his employment with AT&T.  As such, the Board finds VA is on notice of additional records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, the Board finds remand is warranted to attempt to obtain any outstanding private records.  

Left Ankle Disability, Bilateral Hand Disability, GERD, Asthma

The Veteran was not provided a VA examination in connection with his claims for a left ankle disability, bilateral hand disability, GERD, and asthma.  With respect to a left ankle disability, a February 1969 service treatment record shows a diagnosis of left ankle sprain and a plan of crutches and light duty.  Although clinical evidence dated since the Veteran's separation from service does not reflect treatment for a left ankle disability, the Veteran testified that he has experienced left ankle problems since service.  See Layno, 6 Vet. App. at 469-71.  Concerning the claims for a bilateral hand disability, GERD, and asthma, the Veteran asserts that these conditions are related to his exposure to herbicides during his tour in Vietnam.  In this respect, the Veteran's service personnel records confirm that he was present within the land borders of Vietnam during the Vietnam era, and therefore, he is presumed to have been exposed to herbicides.  With respect to a current bilateral hand disability, VA treatment records and private treatment records reflect reports of bilateral hand pain and findings of inflammation of the MCP joints.  In addition, a May 2007 X-ray examination report shows a finding of slight osteoarthritis of the right hand.  With regard to GERD and asthma, VA treatment records reflect current diagnoses during the pendency of the appeal.  Based on this evidence, the Board finds that remand for VA examinations is warranted in order to ascertain whether the Veteran has a current bilateral hand disability that is etiologically related to active duty, to include as due to exposure to herbicides, as well as whether his currently diagnosed GERD and asthma are related to active duty, to include as due to exposure to herbicides.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2012 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. With the Veteran's assistance, obtain any outstanding private audiological records, to specifically include records from AT&T, and any other identified private treatment records pertinent to the Veteran's claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the electronic file all VA treatment records for the Veteran dated from April 2012 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Obtain an addendum opinion from the VA examiner who provided the October 2010 audiological opinion, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's left ear and right ear hearing loss.  First, the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the Veteran's pre-existing left ear hearing loss was not aggravated during active duty service.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss began in service, was caused by service, or is otherwise related to service.  The examiner must not rely solely on the absence of right ear hearing loss in service as the basis for a negative opinion, and the examiner should address the Veteran's reports of wearing hearing protection during his post-service employment.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Schedule the Veteran for VA examinations for the purpose of ascertaining the nature and etiology of any current left ankle disability, bilateral hand disability, GERD, and asthma.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses of a left ankle disability and bilateral hand disability.  

Based on a review of the record, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left ankle disability, if diagnosed, began in service, was caused by service, or is otherwise related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hand disability, if diagnosed, began in service, was caused by service, or is otherwise related to service, to include as due to exposure to herbicides.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD began in service, was caused by service, or is otherwise related to service, to include as due to exposure to herbicides.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma began in service, was caused by service, or is otherwise related to service, to include as due to exposure to herbicides.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, re-adjudicate the claims of entitlement to service connection for left ear hearing loss, right ear hearing loss, left ankle disability, bilateral hand disability, GERD, and asthma.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


